PER CURIAM.
Although appellant raised three points on appeal, only one has merit. The trial court incorrectly assessed court costs against appellant. That portion of the judgment or*1117dering appellant to pay $1,987.00 is stricken because appellant was insolvent at the time of sentencing. Ortiz v. State, 420 So.2d 923 (Fla.2d DCA 1982); Brown v. State, 400 So.2d 510 (Fla.2d DCA 1981); Engle v. State, 407 So.2d 641 (Fla.2d DCA 1981). Otherwise, we affirm the judgment and sentence.
OTT, C.J., and HOBSON and SCHEB, JJ., concur.